Citation Nr: 1531784	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran had active service from December 1988 to December 1997; October 2005 to February 2007; July 2008 to October 2009; and from October 2011 to December 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in May 2015. 


FINDINGS OF FACT

1.  The Veteran's hypertension had its onset during the active service period of July 2008 to October 2009.

2.  The Veteran's sleep disturbance and insomnia symptomatology are part of his service-connected posttraumatic stress disorder (PTSD) or sleep apnea disorder; a separate disability manifested by insomnia has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a separate disability manifested by insomnia have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters sent to the Veteran in December 2009 and February 2010 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) .

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained. 

The Veteran was provided VA medical examinations relevant to his claimed hypertension or insomnia in December 2009, January 2010, June 2010, August 2011, and October 2012.  These examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are consistent with and based upon consideration of the Veteran's prior medical history, describe the claimed symptomatologies in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection 

Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including cardiovascular-renal disease to include hypertension, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (including irritable bowel syndrome).  See 38 C.F.R. § 3.317.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2104); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  Id.

Evidence and Analysis

Hypertension

Based on his statements and hearing testimony, the Veteran's primarily contends that he began to have high blood pressure problems in the 1990's, but then developed hypertension as shown in his service treatment records during the period of service from July 2008 to October 2009.

Prior to that period, the record contains a report of a January 1999 VA general examination shows no complaints of high blood pressure; and findings and diagnoses did not include hypertension.  At that time vital signs included blood pressure of 146/74.  The report of a February 2002 medical history shows that the Veteran reported that he did not have high blood pressure.

The report of medical assessment in January 2007 for the purpose of separation from active duty (for the period from October 2005 to February 2007), and a January 2007 post deployment health assessment report, show no complaints of high blood pressure.  In the latter report the Veteran specifically reported that he did not have high blood pressure.

Then, during the period of service in question, a service treatment record dated in September 2009 contains a blood pressure reading of 170/90.  Shortly afterwards, the report of a December 2009 VA examination for mental disorders, shows that during that examination the Veteran reported complaints of hypertension.  

During a January 2010 VA general medical examination, and only three months after that period of service, the Veteran reported a history of hypertension since 2009 while in Iraq when he had elevated blood pressure readings and was then diagnosed at Temple, Texas VA Medical Center with hypertension and began taking HCTZ (hydrochlorothiazide).  The report shows that the Veteran required continuous medication for control of the hypertension.  On examination three blood pressure readings were recorded as 136/97; 122/78; and 125/68.  Cardiac examination findings included that there was no evidence of pulmonary hypertension or congestive heart failure.  The examination report contains a diagnosis of hypertension.  The report does not contain an opinion as to etiology for the hypertension.

During a June 2010 VA examination for traumatic brain injury, the Veteran reported that he was taking medication for blood pressure.  Subsequent VA treatment records show continued findings or diagnoses of hypertension with associated elevated blood pressure readings.

During the May 2015 Board hearing, the Veteran reported that he was aware of a problem with his blood pressure in about 1996 or 1997, when his blood pressure was monitored for three months.  However, no hypertension was diagnosed at that time and he was merely advised on exercise and diet.  He further testified that the first time he was diagnosed with hypertension was shortly after his 2009 active duty service.  He was diagnosed in December 2009 by VA and placed on medication that he has taken since then. 

Although the service records do not expressly show hypertension was present during the service period in question, the Veteran is competent to report on blood pressure readings, and he has presented credible statements that elevated readings began during his period of active service from July 2008 to October 2009 and had a continuity of symptomatology since discharge.

Significantly, at the least, the Veteran was diagnosed as having hypertension shortly after that period of service and clearly within the one year after his separation from service in October 2009.  Thus, even if hypertension is not shown to have been incurred in service, it is nevertheless presumed to have been as a chronic disease that manifests to at least a compensable degree within a year of service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As there is no affirmative evidence to the contrary, the Board finds that the Veteran's hypertension had its onset during the active service period of July 2008 to October 2009.  Therefore, service connection is warranted for hypertension.

Insomnia

Through his statements and hearing testimony, the Veteran contends that he has problems with insomnia and that they are related to service.  The evidence supports the assertion that he has insomnia.  However, since the claim was initially denied, the Veteran has been awarded service connection for both posttraumatic stress disorder (PTSD) and sleep apnea.  Thus, the salient question is whether he has a separate and distinct disability manifested by insomnia that may be service connected rather than it being a manifestation of the already service-connected disabilities.

By way of background, in a February 2002 report of medical history the Veteran reported that he did not have frequent trouble sleeping.  In a January 2007 post deployment health assessment report the Veteran reported that he did not have nervous trouble or frequent trouble sleeping.

The Veteran underwent several VA examinations between December 2009 and October 2012, which address psychiatric, sleep apnea, or traumatic brain syndrome symptomatology.  These examinations include complaints, findings, or diagnoses referable to the claimed insomnia.

The report of a December 2009 VA examination for mental disorders includes findings on examination, apparently based on the Veteran's report, that the Veteran did not have sleep impairment.  That report concluded with an Axis I diagnosis of "no psychiatric disorder."

During a January 2010 VA general medical examination, the Veteran reported a history of sleeplessness with onset in service; the Veteran reported that he began to notice the sleeplessness problem in July of 2009 (during active service) and after he returned from his Iraq deployment.  He reported that he had not had the problem previously.  He reported that he only gets 4 hours of sleep at night, and had on-going tiredness throughout the day related to the insomnia.  On review of systems, specifically on review of psychiatric system, the report noted a history of sleep impairment.  The examination report contains a diagnosis of insomnia.  The report does not contain an opinion as to the etiology of the insomnia.

During a June 2010 VA examination for traumatic brain injury, the Veteran reported that he did not have sleep disturbance, and that he sleeps for 8 to 10 hours daily.  

During an August 2011 VA examination for PTSD, the report contains a diagnosis of "PTSD that conforms to DSM-IV based on the present evaluation."  During that examination the examiner indicated that the Veteran did not have difficulty falling or staying asleep; and that symptoms did not include chronic sleep impairment.

During an October 2012 VA examination for sleep apnea, the examiner diagnosed obstructive sleep apnea.  The examination report noted that the Veteran reported a history of complaints of snoring in service and having disrupted sleep while he was deployed to Djibouti, Africa from January to October 2012.  The report noted that on his last post deployment questionnaire the Veteran had noted problems with sleep and daytime sleepiness.  The report noted that a sleep study in March 2011 showed moderate obstructive sleep apnea, for which he was placed on C-PAP, which had worked well in relieving most symptoms.  

The October 2012 VA examination report contains findings that due to the sleep apnea, the Veteran had signs or symptoms of intermittent daytime sleepiness; but the Veteran did not have "persistent daytime hypersomnolence."  After examination the report contains an assessment of moderate obstructive sleep apnea with excellent response to continuous positive airway pressure therapy.  The examiner opined that the Veteran's diagnosed sleep apnea began in March 2011 while the Veteran was on active duty, which was consistent with symptoms beginning then. 

During the May 2015 Board hearing, the Veteran reported that he started experiencing problems with insomnia (falling asleep) in the time period of 2008 and 2009.  He testified that a VA doctor in December 2009 thought this was related to his sleep apnea.

First, the symptomatology of the Veteran's claimed insomnia has been linked to clinical diagnoses.  Thus, it is not an undiagnosed illness and the evidence does not show it is part of a medically unexplained chronic multi-symptom illness.  Therefore, the provisions of 38 C.F.R. § 3.317 are not applicable.

The Veteran himself has linked his claimed insomnia as a symptom associated with his service-connected PTSD and sleep apnea.  In his notice of disagreement, he associated an inability to sleep with psychiatric symptoms including flashbacks of PTSD stressor events.  In a December 2010 statement he reported that while deployed in Iraq between August 2008 and October 2009, he had had problems sleeping due to nightmares of IED incidents and involvement in fire fights while on convoy operations there.  In his substantive appeal, VA Form 9, the Veteran linked his claimed insomnia to his diagnosed sleep apnea.

Service connection is in effect for PTSD, sleep apnea, as well as traumatic brain injury, each of which may generally include symptomatology associated with insomnia, including somnolence and sleep disturbance.  See 38 C.F.R. §§ 4.97, Diagnostic Code 6847; 4.124a, Diagnostic Code 8045; 4.130, Diagnostic Code 9411 (2014).   

The record contains medical evidence generally associating the Veteran's claimed insomnia to his PTSD as sleep disturbance.  The Veteran himself has reported that nightmares associated with his PTSD stressors made it hard for him to sleep.  Disrupted sleep and symptoms referable to insomnia of sleepiness has been associated by medical evidence to his sleep apnea.   

Chronic sleep impairment is a symptom of psychiatric disorders.  See 38 C.F.R. § 4.130.  The record contains medical evidence, which to the extent the Veteran has insomnia symptoms, link such insomnia (sleeplessness) symptoms to the service-connected PTSD.  

The evidence does not show a separate and distinct disability manifested by insomnia, one that is not part and parcel to the Veteran's service-connected PTSD.  Chronic sleep impairment as a symptom of a psychiatric disability is one criterion under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, for evaluating the Veteran's service-connected PTSD.  Hypersomnolence as a symptom of the Veteran's sleep apnea is a criterion under 38 C.F.R. § 4.97, Diagnostic Code 6847, in the evaluation of that service-connected disability. 

Pyramiding of benefits-rating the same disability or manifestation under different diagnostic codes is not allowed.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Therefore, service connection for insomnia associated with the Veteran's service-connected PTSD and sleep apnea is not warranted.

As such, the preponderance of the evidence is against the claim of service connection for insomnia; there is no doubt to be resolved; and service connection is not warranted for the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is granted.

Service connection for insomnia is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


